Case 2:19-cv-00027-CW-JCB Document 76 Filed 08/19/20 PageID.1073 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF UTAH


    ALFWEAR, INC.,                                       MEMORANDUM DECISION
                                                             AND ORDER
                 Plaintiff,

    v.                                                  Case No. 2:19-cv-00027-CW-JCB

    KULKOTE, LLC,
                                                        District Judge Clark Waddoups
                 Defendant.                            Magistrate Judge Jared C. Bennett


         This case was referred to Magistrate Judge Paul M. Warner pursuant to 28 U.S.C.

§ 636(b)(1)(A). 1 Due to Judge Warner’s retirement, this case is now referred to Magistrate Judge

Jared C. Bennett. 2 Before the court is Defendants’ Motion for Leave to File Counterclaims. 3

The motion has not been opposed and the time for doing so has passed. Based on a review of the

proposed counterclaims and the lack of opposition to the motion, the court GRANTS the motion.

Defendants are directed to file the counterclaims as soon as practicable.

         IT IS SO ORDERED.

         DATED this 19th day of August 2020.

                                             BY THE COURT:



                                             JARED C. BENNETT
                                             United States Magistrate Judge



1
  ECF No. 68.
2
  ECF No. 89.
3
  ECF No. 73.
